DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 09/22/2021, with respect to rejections of claims 1-17, 19-22 and 29 under 35 U.S.C. 112 (a) - Enablement have been fully considered and are persuasive.  Details of the Applicant’s arguments overcoming the rejection are shown in pages 9-10.  The rejections of claims 1-17, 19-22 and 29 under 35 U.S.C. 112 (a) - Enablement has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-28 and 30 being directed to Specie II (see Restriction – 10/02/2020) non-elected without traverse.  Accordingly, claims 23-28 and 30 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 23-28 and 30 are now cancelled (see Election/Restriction section).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 19-22 and 29 are allowed.
Independent claims 1 and 29 are directed to a method and an apparatus for wireless communications that provide for system information (SI) for access and backhaul.  The independent claims set forth a specific manner of providing either backhaul system information or access system information for accessing a network service provided by a network node.  Specifically, the independent claims similarly recite: “…receiving, at a relay device in a wireless network, a broadcast channel from a network node that includes a common master information block (MIB); determining a backhaul control resource set (CORESET) or a backhaul search space for communications with the network node based at least in part on the common MIB; monitoring the backhaul CORESET or the backhaul search space for a backhaul- specific SI radio network temporary identifier (SI-RNTI); receiving, at the relay device, a backhaul system information (SI) configuration from the network node in the wireless network; determining, based at least in part on the backhaul SI configuration, backhaul SI for communication with the network node or another network node of the wireless network, wherein the backhaul SI is different from access SI used by one or more wireless devices to access a cell supported by the relay device; and accessing the network node or the other network node based at least in part on the backhaul SI, the access SI, or both.”

Examiner submits that none of the previously-cited prior art references, Blankenship et al. (US 2011/0051654), Chung et al. (US 2012/0069790), Sun et al. (US 2020/0169956) nor Kim et al. (US 2014/0022981) teaches the claimed subject matter as specifically presented in the 

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160020883 A1 - relates to configuration of search space and to search space channel structure for signalling of the uplink and downlink grant control information.
US 20140022981 A1 - relates to a method for a terminal to execute a handover in a mobile communication system.
US 20120113884 A1 - relates to a method for allocating a predetermined amount of channel resources to a relay at a Base Station (BS).

US 20110051654 A1 – relates to a method for wireless communication includes transmitting a first system information for a subframe structure from a controller to a relay node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413